             Case 7:20-cv-00102-DC Document 1 Filed 04/24/20 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                  MIDLAND DIVISION

 EDGAR PEREZ CAMPOS individually and on                Case No.: 7:20-cv-00102
 behalf of all others similarly situated,              Collective Action (29 U.S.C. § 216(b))
                                                       Rule 23 Class Action
 v.

 W & W ENERGY SERVICES, INC.


                     CLASS AND COLLECTIVE ACTION COMPLAINT

                                              SUMMARY

        1.      This lawsuit seeks to recover overtime compensation and other damages for Perez

Campos and his similarly situated co-workers – non-exempt hourly employees paid a per diem and

other similarly situated individuals (collectively “Non-Exempt Laborers”) – who work or have worked

for W & W Energy Services, Inc. (“W & W” or “W&W”), throughout the United States.

        2.      W & W’s problem is that it pays an hourly “per diem” that it unlawfully fails to include

in overtime pay, as can be readily seen on its paystubs:




        3.      Perez Campos brings this collective action to recover unpaid overtime wages and other

damages under the Fair Labor Standards Act (29 U.S.C. § 201, et seq.) (“FLSA”).

        4.      Perez Campos also brings his unpaid overtime wages claim under the New Mexico

Minimum Wage Act, NMSA 50-4-19, et seq., (“NMMWA”) as a Rule 23 class action.
              Case 7:20-cv-00102-DC Document 1 Filed 04/24/20 Page 2 of 10



        5.       According to its website, the W&W provides production and infrastructure services

to oil producers in the Permian Basin region of the southwest United States. 1 In 2019, W&W joined

Petrofac Corporation, an international service provider to the oil, gas, and renewables industry. 2

Petrofac manages operations for clients in 29 countries.

        6.       Operating since 1986, W&W provides services in facility projects and construction,

engineering and design, pipeline construction, field management, tank and equipment hauling, pre-

case concrete, equipment rentals, and specialty truck hauling, among others.

        7.       W&W owns and maintains a central website for its business operations located at

www.wandwenergy.com. From this central website, users are able to apply for employment at W&W.

        8.       Per the W&W website, the company maintains 4 offices in Odessa, TX, Midland, TX,

Monahans, TX, and Carlsbad, NM.

        9.       W&W has compensated Non-Exempt Laborers on an hourly with a per diem as

demonstrated on Perez Campos’s paystubs.

        10.      Despite being non-exempt employees, W&W has failed to properly pay Non-Exempt

Laborers overtime compensation at 1.5 times their regular rates of pay, which should include all

compensation.

        11.      Here, W&W tied Non-Exempt Laborers’ per diem to the hours they worked. In that

regard, Non-Exempt Laborers were paid the per diem only for days where they worked at least 4 hours

in a day on a qualifying job site.




1See W&W Website “About Us” (available at http://www.wandwenergy.com/About-Us/) (last accessed April
14, 2020).
2 See W&W Website “About Us” (available at http://www.wandwenergy.com/About-Us/) (last accessed April

14, 2020)


                                                -2-
             Case 7:20-cv-00102-DC Document 1 Filed 04/24/20 Page 3 of 10



       12.      Perez Campos seeks to represent a class of similarly situated non-exempt workers

under the FLSA pursuant to 29 U.S.C. § 216(b) that is defined as:

       All current and former non-exempt hourly employees and other similarly
       situated individuals working for W & W Energy Services who were paid a per
       diem during the last three years (the “FLSA Class”).

       13.      Additionally, Perez Campos seeks to represent a seeks to represent a Rule 23 class of

similarly situated day rate workers under the NMMWA that is defined as:

       All current and former non-exempt hourly employees and other similarly
       situated individuals working for W&W Energy Services in New Mexico who
       were paid a per diem during the last three years (the “New Mexico Class”).

       14.      The members of the FLSA Class and the New Mexico Class are collectively referred

to as “the Class Members.”

                                           THE PARTIES

       Edgar Perez Campos

       15.      Perez Campos is an adult individual who is a current resident of Texas.

       16.      Camos Perez was employed as a tool pusher by W&W from approximately August

2019 until approximately February 2020. He continues to work for the company as a laborer until the

present.

       17.      Perez Campos worked for W & W at job sites located around Odessa, TX and around

Jal, NM.

       18.      Perez Campos is a covered employee within the meaning of the FLSA.

       19.      A written consent form for Perez Campos is filed with this Collective Action

Complaint as Exhibit 2.

       W&W

       20.      W & W employed Perez Campos and similarly situated employees at all times relevant.




                                                -3-
               Case 7:20-cv-00102-DC Document 1 Filed 04/24/20 Page 4 of 10



         21.      W & W has had substantial control over Perez Campos’s and similarly situated

employees’ working conditions, and over the unlawful policies and practices alleged herein.

         22.      W & W operates a single integrated enterprise that has employed Perez Campos and

similarly situated employees at all times relevant.

         23.      During all relevant times, W & W has been Perez Campos’s employer within the

meaning of the FLSA.

         24.      W & W is a foreign for-profit corporation organized and existing under the laws of

Texas.

         25.      W & W’s principal executive office and corporate headquarters are located at 8180

Lakeview Center Suite 200, Odessa, TX 79765.

         26.      W & W is a covered employer within the meaning of the FLSA and NMMWA. At all

times relevant, W & W employed Perez Campos and similarly situated employees.

         27.      At all times relevant, W & W has maintained control, oversight, and direction over

Perez Campos and similarly situated employees, including timekeeping, payroll, and other employment

practices that applied to them.

         28.      Perez Campos and the New Mexico Class members were employed by W & W in New

Mexico for all of or a portion of their employment.

         29.      W & W applies the same employment policies, practices, and procedures to all Non-

Exempt Laborers in its operation, including policies, practices, and procedures with respect to the

payment of per diems and overtime compensation.

         30.      Upon information and belief, at all relevant times W & W has had an annual gross

volume of sales in excess of $500,000.00.




                                                      -4-
              Case 7:20-cv-00102-DC Document 1 Filed 04/24/20 Page 5 of 10



                                     JURISDICTION AND VENUE

        31.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337, and

1367.

        32.      This Court also has jurisdiction over Perez Campos’s claims under the FLSA pursuant

to 29 U.S.C. § 216(b).

        33.      This Court has supplemental jurisdiction over state law claims pursuant to 28

U.S.C. § 1367.

        34.      Venue is proper in the Western District of Texas pursuant to 28 U.S.C. § 1391(b)(1)

because W & W resides in the district and conducts business in this District.

        35.      Perez Campos worked for W&W in this District.

        36.      W&W maintains multiple offices in this District.

                                COLLECTIVE ACTION ALLEGATIONS

        37.      Perez Campos brings the First Cause of Action, an FLSA claim, on behalf of himself

and all similarly situated persons who work or have worked as Non-Exempt Laborers for W&W

throughout the United States who elect to opt-in to this action (the “FLSA Collective”).

        38.      W & W is liable under the FLSA for, inter alia, failing to properly compensate Perez

Campos and the FLSA Collective.

        39.      Consistent with W & W’s policies and patterns or practices, Perez Campos and the

FLSA Collective were not paid the proper premium overtime compensation of 1.5 times their regular

rates of pay for all hours worked beyond 40 per workweek.

        40.      All of the work that Perez Campos and the FLSA Collective have performed has been

assigned by W & W, and/or W & W has been aware of all of the work that Perez Campos and the

FLSA Collective have performed.




                                                 -5-
              Case 7:20-cv-00102-DC Document 1 Filed 04/24/20 Page 6 of 10



        41.      As part of its regular business practice, W & W has intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to Perez

Campos and the FLSA Collective. This policy and pattern or practice includes, but is not limited to,

willfully failing to pay their employees, including Perez Campos and the FLSA Collective, proper

premium overtime wages for all hours worked in excess of 40 hours per workweek.

                                    CLASS ACTION ALLEGATIONS

        42.      Perez Campos brings the second cause of action on behalf of himself and the New

Mexico Class Members for violations of the NMMWA’s overtime provisions (NMMWA § 50-4-22).

        43.      W & W is subject to the requirements of the NMMWA.

        44.      W & W employed Perez Campos and each member of the New Mexico Class as an

“employee” within the meaning of the NMMWA.

        45.      The NMMWA requires employers to pay employees at one and one-half (1.5) times

the regular rate of pay for hours worked in excess of forty (40) hours in any one week.

        46.      Perez Campos and each member of the New Mexico Class are entitled to overtime

pay under the NMMWA.

                                PLAINTIFF’S FACTUAL ALLEGATIONS

        47.      Consistent with its policies and patterns or practices as described herein, W & W

harmed Plaintiff, individually, as follows:

        Edgar Perez Campos

        48.      Perez Campos has been employed by W&W since approximately August 2019. He has

worked as a tool pusher and laborer at job sites located in Texas and New Mexico.

        49.      During his employment, Perez Campos generally worked over 40 hours per week.




                                                -6-
             Case 7:20-cv-00102-DC Document 1 Filed 04/24/20 Page 7 of 10



       50.      During his time working on W & W’s job site in the vicinity of Jal, NM, W & W

compensated Perez Campos on an hourly and per diem basis. In this regard, W & W paid Perez Campos

$23.00 per hour for all hours up to and including 40 per workweek.

       51.      In addition to this hourly wage, W & W compensated Perez Campos with an $80 “per

diem” that was tied to the number of hours that he worked at the job site on a given day.

       52.      Despite regularly working over 40 hours per workweek, W & W failed to compensate

Perez Campos with the proper overtime compensation of 1.5 times his regular rate of pay, which

should have included all per diem payments, for all hours he was suffered or permitted to work in excess

of 40 hours per workweek.

                                  FIRST CAUSE OF ACTION
                         Fair Labor Standards Act – Overtime Wages
                    (Brought on behalf of Plaintiff and the FLSA Collective)

       53.      Perez Campos realleges and incorporates by reference all allegations in all preceding

paragraphs.

       54.      The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., and the

supporting federal regulations, apply to W & W and protect Perez Campos and the members of the

FLSA Collective.

       55.      During this time, Perez Campos and the FLSA Collective regularly worked in excess

of 40 hours per week.

       56.      W & W failed to pay Perez Campos and the FLSA Collective the premium overtime

wages to which they were entitled under the FLSA – at a rate of 1.5 times their regular rates of pay,

which should have included all earnings per workweek – for all hours worked beyond 40 per

workweek.

       57.      As a result of W & W’s willful violations of the FLSA, Perez Campos and the FLSA

Collective have suffered damages by being denied overtime compensation in amounts to be



                                                 -7-
              Case 7:20-cv-00102-DC Document 1 Filed 04/24/20 Page 8 of 10



determined at trial, and are entitled to recovery of such amounts, liquidated damages, prejudgment

interest, attorneys’ fees, costs, and other compensation pursuant to 29 U.S.C. §§ 201 et seq.

                                 SECOND CAUSE OF ACTION
                      New Mexico Minimum Wage Act – Overtime Wages
                   (Brought on behalf of Plaintiff and the New Mexico Class)

        58.      Perez Campos realleges and incorporated by reference all allegations in all preceding

paragraphs.

        59.      The overtime wage provisions set forth in the NMMWA, NMSA 50-4-19, et seq., and

the supporting regulations, apply to W & W and protect Perez Campos and the members of the New

Mexico Class.

        60.      During this time, Perez Campos and the New Mexico Class regularly worked in excess

of 40 hours per week.

        61.      W & W failed to pay Perez Campos and the FLSA Collective the premium overtime

wages to which they were entitled under the NMMWA – at a rate of 1.5 times their regular rates of

pay, which should have included all earnings per workweek – for all hours worked beyond 40 per

workweek.

        62.      Perez Campos and each member of the New Mexico Class seek unpaid overtime in

amount equal to 1.5 times the regular rate of pay for work performed in excess of 40 hours in a

workweek, liquidated damages, treble damages, prejudgment interest, all available penalty wages, and

such other legal and equitable relief as the Court deems just and proper from W & W.

        63.      Perez Campos and each member of the New Mexico Class also seek recovery of

attorneys’ fees, costs, and expenses of this action, to be paid by W & W, as provided by the NMMWA.

                                         PRAYER FOR RELIEF

        64.      WHEREFORE, Perez Campos, individually, and on behalf of all other similarly

situated persons, respectfully requests that this Court grant the following relief:



                                                  -8-
             Case 7:20-cv-00102-DC Document 1 Filed 04/24/20 Page 9 of 10



        a.      That, at the earliest possible time, Perez Campos be allowed to give notice of this

collective action, or that the Court issue such notice, to all Non-Exempt Laborers who received per

diem payments who are presently, or have at any time during the three years immediately preceding the

filing of this suit, up through and including the date of this Court’s issuance of court-supervised notice,

worked for W&W. Such notice shall inform them that this civil action has been filed, of the nature

of the action, and of their right to join this lawsuit if they believe they were denied proper wages;

        b.      An order certifying the New Mexico Class as a class action under Rule 23;

        c.      Judgment pursuant to Section 16(b) of the FLSA finding W & W liable for unpaid

back wages due to Perez Campos and the FLSA Class members and for liquidated damages equal in

amount to their unpaid compensation;

        d.      Judgment awarding Perez Campos and the New Mexico Class overtime for all

worked performed in excess of 40 hours in a workweek, liquidated damages, treble damages, all

available penalty wages available under the NMMWA;

        e.      Prejudgment and post-judgment interest;

        f.      Reasonable attorneys’ fees and costs of the action; and

        g.      Such other relief as this Court shall deem just and proper.




                                                   -9-
         Case 7:20-cv-00102-DC Document 1 Filed 04/24/20 Page 10 of 10



Dated: April 24, 2020                         Respectfully submitted,

                                                     /s/ David I. Moulton
                                              By: _____________________________
                                                     Richard J. (Rex) Burch
                                                     Texas Bar No. 24001807
                                                     David I. Moulton
                                                     Texas Bar No. 24051093
                                              BRUCKNER BURCH PLLC
                                              8 Greenway Plaza, Suite 1500
                                              Houston, Texas 77046
                                              Telephone:    (713) 877-8788
                                              Telecopier:   (713) 877-8065
                                              rburch@brucknerburch.com
                                              dmoulton@brucknerburch.com

                                              FITAPELLI & SCHAFFER, LLP
                                              Joseph A. Fitapelli, pro hac vice forthcoming
                                              Armando A. Ortiz, pro hac vice forthcoming
                                              28 Liberty Street, 30th Floor
                                              New York, New York 10005
                                              Telephone: (212) 300-0375

                                              Attorneys for Plaintiff and the Classes




                                     - 10 -
